DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “adjustable coupling device configured to adjust a position of the sensor assembly relative to the welding torch or torch mount” in claim 35. The word “device” is a generic 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10,537,956. Although the claims at issue are not identical, they are not patentably distinct from each other because while claim 1 of U.S. Patent No. 10,537,956 recites all of the limitations of claim 33 claim 1 additionally recites a welding power source.
Application No. 16/715,598
 U.S. Patent No. 10,537,956
 33. A welding system, comprising: a welding torch configured to perform a welding operation; and a sensor assembly configured to sense a temperature relating to the welding operation at a temperature detection zone, wherein the temperature detection zone is outside of a shielding gas zone created by the welding torch or on a perimeter of the shielding gas zone created by the welding torch.
A welding system, comprising: a welding power source configured to receive primary power and to convert the primary power to a weld power output for use in a welding operation; and a temperature sensing system integral with a welding torch and comprising a temperature probe configured to sense, at one of a plurality of temperature detection zones, a temperature relating to the welding operation at least one of before, during, or after the welding operation, wherein the temperature detection zones are located at least one of outside of a shielding gas cone created by the welding torch or on the perimeter of the shielding gas cone created by the welding torch or on the perimeter of the shielding gas cone: and a display configured to display the sensed temperature.









Claim Rejections - 35 USC § 112
Claims 35-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 35 on line 2 there is no antecedent basis for “the torch mount” since claim 35 depends from claim 33 and not from claim 34.  In claim 36 on line 2 there is no antecedent basis for “the adjustable coupling device” since claim 36 depends from claim 33 not from claim 35.  In claims 37 and 38 on line 1 there is no antecedent basis for “the targeting assembly” since claims 37 and 38 depend 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 27 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Emiljanow et al. in U.S. Patent Application Publication No. 2008/0029495 in view of Onodera in Japan Patent No. 9-300,088. Emiljanow et al. discloses a laser welding apparatus (element 18) with a pyrometer (element In re Dulberg, 289 F.2d 522, 129 USPQ 348). To make the end of the apparatus (element 10 of Emiljanow et al.) by the pyrometer of separable would permit replacement of the pyrometer; the end of the apparatus is considered to be an end cap.  Regarding claim 31, the pyrometer in Emiljanow et al. sends the signal to the process controller (element 30) for the welding system. It would have been obvious to adapt Emiljanow et al. with an end cap separable from the head (element 10)  to permit replacement or repair of the pyrometer and to further adapt Emiljanow et al. in view of Onodera to make a welding torch by providing a grip for manual use of the laser apparatus during welding.
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Emiljanow et al. in view of Onodera as applied to claim 27 above, and further in view of  Johnson et al. in U.S. Patent Application Publication No. 2010/0282725.  Johnson et al. teach using threads to manually adjust elements (see paragraph 23) of a laser cutting head (that is analogous art to a laser welding head).  It would have been obvious to adapt Emiljanow et al. in view of .
Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Emiljanow et al. in view of Onodera as applied to claim 27 above, and further in view of  Shirk in U.S. Patent No. 5,651,903. Shirk teaches a display (element 52, see column 4,lines 47-49 and column 6,lines 57-60) for displaying the temperature of the weld during the welding process.  It would have been obvious to adapt Emiljanow et al. in view of Onodera and Shirk to provide this to display the temperature of the weld during the welding process.
Claims 33 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morris et al. in U.S. Patent No. 4,555,614 in view of Iordache et al. in U.S. Patent Application Publication No. 2012/0223057. Morris et al. discloses a welding torch 14 (element 14, see column 2, line 48) and an infrared (IR) sensor (element 32, see column 3, lines 1-13) that is positioned such that its field of view of 5 to 6 inches behind the welding torch.    Morris et al. does not specifically disclose a disclose a nozzle.   Iordahce et al. teaches a welding torch (element 12, see paragraph 31) and a nozzle (element 12A, see paragraph 37) for shielding gas with an exit nozzle of about 5 /16 inches in diameter; the gas exit nozzle is not shown as diverging; therefore it is consider that the gas curtain formed is less than one inch in diameter.   Iordache et al. further teaches using this nozzle shape with high gas flow to prevent flux coating from adhering to the electrode (see paragraph 37).  It would have been obvious to adapt Morris et al. .
Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morris et al. in view of Iordache et al. as applied to claim 33 above, and further in view of Takahashi et al. in U.S. Patent No. 4,594,497.  Takahashi et al.  teach using an arm (element 16, see column 2, lines 48-55), that is considered to be a torch mount, to connect an infrared camera (17) to a torch (element 13).  It 
Claims 35 and 45 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morris et al. in view of Iordache et al. as applied to claims 33 and 45 above, and further in view of Soanes in U.S. Patent Application Publication No. 2008/0090193 and Constantinides in U.S. Patent No. 6,090,050.  Soanes in figure 4 teaches in the analogous art of a heat gun using a sensor (element 123) that is adjustably mounted (see figure 4 and paragraphs 99 and 100).  Constantinides in U.S. Patent No. 6,090,050 teaches positioning a temperature sensor manually by using a gooseneck (element 230, see column 5, line 65).  It would have been obvious to adapt Morris et al. in view of Iordache et al. , Soanes and Constantinides to provide this to position the temperature sensor manually.
Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morris et al. in view of Iordache et al. as applied to claim 33 above, and further in view of Rudd et al. in U.S. Patent Application Publication No. 2011/0168693 and Lindholm et al. in U.S. Patent No. 5,106,150.  Rudd et al. teach the functional equivalence of a thermal camera, (i.e. an infrared camera) and a pyrometer (see last sentence of paragraph 203).   Lindholm et al. teach a device (unidentified, considered to be a purge jacket) to purge gas with a pyrometer (element 9) in column 3, line 64 to column 4, line 4 to protect the lens (element 10) of the pyrometer.  It would have been obvious to adapt Morris et al. .
Claims 40 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morris et al. in view of Iordache et al. as applied to claims 33 and 41 above, and further in view of Vogel in U.S. Patent Application Publication No. 2010/0308026.  Vogel teach a temperature sensing system (thermal sensor 52) that communicates data (a signal) to a digital controller (element 32) with interface circuitry (element 38).  It would have been obvious to adapt Morris et al. in view of Iordache et al. to provide this to interface the temperature signal with the controller.
Claims 28,32, 36-38,43,44 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    Geiger in U.S. Patent No. 5,811,055 discloses an infrared pyrometer (see column 14, line 66) and a stiffener ring (element 74, see figure 9A) that prevents the enclosure from bulging out when it is purged with air.  Gorman et al. in U.S. Patent No. 3,053,968 discloses a nozzle (element 16 with a 5/8 inch nozzle (see column 3, lines 58-60)) and in figure 2b has a coherent gas flow.  Oono et al. in U.S. Patent Application Publication No. 2014/0246406 discloses in paragraph 85 an outer nozzle for TIG welding with a diameter of 28 mm.  Kishi et al. in U.S. Patent No. 4,609,804 discloses a nozzle for arc welding . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761